Citation Nr: 0834918	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-11 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C, for accrued benefits purposes.   

2.  Entitlement to an effective date, prior to October 11, 
2000, for an initial rating of 100 percent for post-traumatic 
stress disorder on a schedular basis or on the basis of a 
total compensation evaluation based on individual 
unemployability, for accrued benefits purposes.   

3.  Entitlement to service connection for the cause of the 
veteran's death.  

4.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.   



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
May 1971.  He died in December 2004.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Denver, Colorado.   

Prior to the veteran's death, the Board issued a remand in 
August 2000 when the sole issue on appeal was entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
By a November 2001 rating action, the RO granted the 
veteran's claim for service connection for PTSD and assigned 
a 70 percent disability rating, effective from November 28, 
1995.  In that same rating action, the RO implicitly reopened 
the veteran's claim of entitlement to service connection for 
hepatitis C, and denied the claim on the merits.  In a 
subsequent rating action, also dated in November 2001, the RO 
assigned a temporary 100 percent evaluation for PTSD under 
the provisions of 38 C.F.R. § 4.29, from September 4, 2001 to 
October 31, 2001, based on the veteran's hospitalization.  
The RO further noted that from November 1, 2001, the 
veteran's 70 percent evaluation was reinstated.  In that same 
rating action, the RO granted a total compensation evaluation 
based on individual unemployability (TDIU), effective from 
November 1, 2001.    

By a March 2002 rating action, the RO increased the 
disability rating for the veteran's service-connected PTSD 
from 70 percent to 100 percent disabling, effective from 
November 1, 2001.  Subsequently, the veteran, through his 
attorney representative, perfected a timely appeal with 
respect to the issues of entitlement to an effective date 
prior to November 1, 2001, for an initial rating of 100 
percent for PTSD on a schedular basis or on the basis of a 
TDIU, and entitlement to service connection for hepatitis C.  
In a June 2004 decision, the Board denied entitlement to an 
initial disability rating higher than 70 percent for PTSD 
prior to October 11, 2000, and granted entitlement to an 
initial schedular rating of 100 percent for PTSD from October 
11, 2000.  As to the issues of service connection for 
hepatitis C and entitlement to an earlier effective date for 
a TDIU, the Board remanded those issues to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  

Pursuant to the Board's June 2004 decision, the RO, in a June 
2004 rating action, assigned an earlier effective date of 
October 11, 2000, for the grant of a 100 percent disability 
rating for the veteran's service-connected PTSD.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  However, in December 2004, the 
Court received notice that the veteran had died.  Thus, in 
January 2005, the Court ordered that the Board's June 2004 
decision be vacated, and dismissed the appeal as moot.  In 
addition, by a May 2005 decision, the Board dismissed the 
veteran's appeal.  

In a July 2005 rating action, the RO denied the appellant's 
claims of entitlement to service connection for hepatitis C, 
for accrued benefits purposes; entitlement to an effective 
date, prior to October 11, 2000, for an initial rating of 100 
percent for PTSD on a schedular basis or on the basis of a 
TDIU, for accrued benefits purposes; entitlement to service 
connection for the cause of the veteran's death; and 
entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  The appellant, 
through her attorney-representative, filed a Notice of 
Disagreement in February 2006, and a Statement of the Case 
was issued in February 2007.  In April 2007, the appellant, 
through her attorney representative, filed a timely 
substantive appeal.    

In regard to the new and material issue listed on the title 
page of this decision, the Board notes that the veteran filed 
his initial claim for service connection for hepatitis C, 
claimed as a liver problem, in November 1995.  The RO then 
denied the veteran's claim for service connection for 
hepatitis C in a rating action in October 1996, from which a 
timely appeal was not taken.  The veteran's attempt to reopen 
the claim with new and material evidence was denied by the RO 
in a rating action dated in February 1999.  In a November 
2001 rating action, the RO implicitly reopened the veteran's 
claim of entitlement to service connection for hepatitis C, 
and denied the claim on the merits. 

In accordance with the Court's ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
(the Board does not have jurisdiction to review the claim on 
a de novo basis in the absence of a finding that new and 
material evidence has been submitted).    

Therefore, regardless of the RO's actions, the Board must 
initially address the question of whether "new and 
material" evidence has been presented sufficient to reopen 
the claim of entitlement to service connection for hepatitis 
C.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).  Moreover, given that the veteran died in December 
2004, the Board must address the aforementioned question in 
the context of the appellant's claim for accrued benefits.  


FINDINGS OF FACT

1.  The certificate of death indicates that the veteran died 
in December 2004; the immediate cause of death was listed as 
acute respiratory distress syndrome, due to or as a 
consequence of mesenteric ischemia, due to or as a 
consequence of chronic hepatitis C.  Alcohol abuse was listed 
as an other significant condition.  

2.  At the time of the veteran's death, service connection 
was in effect for PTSD, rated as 100 percent disabling.  The 
veteran was also in receipt of a TDIU, effective from 
November 1, 2001.  

3.  When he died, the veteran had the following claims 
pending: (1) whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for hepatitis C; and (2) entitlement to an 
effective date, prior to October 11, 2000, for an initial 
rating of 100 percent for PTSD on a schedular basis or on the 
basis of a TDIU.      

4.  A claim for accrued benefits was received within one year 
after the veteran's death.

5.  The veteran had military service in the Republic of 
Vietnam during the Vietnam era; therefore, exposure to 
herbicide agents, to include Agent Orange, is presumed.

6.  Prior to the veteran's death, the RO, in a February 1999 
rating action, denied the veteran's claim for service 
connection for hepatitis C on the basis that the veteran had 
failed to submit new and material evidence; following notice 
to the veteran of the adverse action and of his appellate 
rights, he did not initiate a timely appeal.  

7.  In October 2000, the veteran filed an application to 
reopen his claim for service connection for hepatitis C.  

8.  Evidence received since the February 1999 denial, when 
considered in conjunction with all of the evidence of record, 
is significant enough that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for hepatitis C.  

9.  The medical evidence shows that the veteran's hepatitis C 
was first diagnosed many years after service; the 
preponderance of the evidence is against a causal link 
between his hepatitis C and active service, to include in-
service exposure to Agent Orange.  

10.  The veteran filed his initial claim of entitlement to 
service connection for PTSD on November 28, 1995.  

11.  The evidence of record shows that the earliest date that 
the veteran's PTSD was manifested by totally incapacitating 
psychoneurotic symptoms or total social impairment or total 
industrial impairment or was shown to preclude all forms of 
substantially gainful employment consistent with his 
employment and educational backgrounds was October 11, 2000, 
the date VA Medical Center (VAMC) outpatient treatment 
records show that the veteran was seen on an emergent basis.  

12.  The veteran's fatal hepatitis C with mesenteric ischemia 
and acute respiratory distress syndrome began many years 
post-service and there is no competent evidence that links 
any of these fatal diseases to any incident of active duty, 
to include exposure to a herbicide, including Agent Orange.     

13.  The veteran's service-connected PTSD did not 
substantially or materially contribute to his death.  

14.  The veteran was not evaluated as totally disabled from 
service-connected disability for 10 continuous years 
immediately preceding his death, nor was he rated totally 
disabled continuously after his discharge from service in May 
1971 for a period of not less than 5 years immediately 
preceding death.  He was not a former prisoner of war.  


CONCLUSIONS OF LAW

1.  For accrued benefits purposes, the February 1999 rating 
decision, in which the RO denied the veteran's claim for 
service connection for hepatitis C on the basis that the 
veteran had failed to submit new and material evidence, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2007).    

2.  For accrued benefits purposes, the evidence received 
since the February 1999 rating action is new and material and 
the claim for service connection for hepatitis C is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2001).     

3.  Service connection for hepatitis C is not warranted for 
accrued benefits purposes.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.1000 (2007).  

4.  An effective date earlier than October 11, 2000, for the 
initial rating of 100 percent for PTSD on a schedular basis 
or on the basis of a TDIU is not warranted, for accrued 
benefits purposes.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.155, 3.400, 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  

5.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service, nor did a disease 
presumptively caused by exposure to herbicides in service 
cause the veteran's death; therefore, service connection for 
the cause of the veteran's death is not established.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).

6.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.22 (2007).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  

In regard to the appellant's claim of entitlement to DIC 
under 38 U.S.C.A. § 1318, the Board finds that the resolution 
of this issue is based on the operation of law and that the 
VCAA is generally not applicable.  See Manning v. Principi, 
16 Vet. App. 534 (2002). 

With respect to the remaining issues, the Board finds that VA 
fulfilled its duties to the appellant under the VCAA.




Duty to Notify

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2005 letter sent to the appellant by the RO apprised her of 
most of the information and evidence needed to support the 
claims and that for the information it failed to provide, no 
prejudice to the appellant resulted.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

The Court determined in Hupp v. Nicholson, 21 Vet. App. 342 
(2007) that, when adjudicating a claim for entitlement to 
DIC, VA must perform a different analysis depending upon 
whether a veteran was service connected for a disability 
during his or her lifetime.  The Court concluded that, in 
general, section 5103(a) notice for a DIC case must include 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a claim for service connection for 
the cause of the veteran's death based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a claim 
based on a condition not yet service connected.      

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The April 2005 letter from the RO satisfies most of these 
mandates.  This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the appellant, such as medical 
records, employment records and records held by any Federal 
agency, provided the appellant gave consent and supplied 
enough information to enable their attainment.  It made clear 
that although VA could assist the appellant in obtaining 
these records, she carried the ultimate burden of ensuring 
that VA received all such records.  The Board finds that the 
appellant was effectively informed about the allocation of 
responsibilities between herself and VA in obtaining evidence 
to support these claims.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

As to the appellant's application to reopen a claim for 
service connection for hepatitis C, the Board finds that the 
notice requirements of Kent v. Nicholson, 20 Vet. App. 1 
(2006) were not met but, as the instant decision reopens the 
claim, such failure of notice on this aspect of the 
appellant's claim constitutes a non-prejudicial error.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, the April 2005 VCAA letter did not provide 
notice about the type of evidence needed to substantiate the 
appellant's accrued benefits claims.  However, in light of 
the fact that a claim for accrued benefits is based on the 
evidence in the claims folder at the time of the veteran's 
death, there is no indication that any relevant evidence has 
not been obtained, no prejudice will result from the Board 
adjudicating the appellant's accrued benefits claims, namely, 
entitlement to service connection for hepatitis C, for 
accrued benefits purposes, and entitlement to an effective 
date, prior to October 11, 2000, for an initial rating of 100 
percent for PTSD on a schedular basis or on the basis of a 
TDIU, for accrued benefits purposes.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

With respect to the Dingess requirements, in the April 2005 
letter, the appellant was not provided with notice of the 
type of evidence necessary to establish a rating or effective 
date for the rating.  In addition, the April 2005 letter did 
not contain all of the elements required by the Court's 
opinion in Hupp.  The Board is cognizant of recent decisions 
of the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881, 886 
(Fed. Cir. 2007), the Federal Circuit held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that, 
once an error is identified by the Veterans Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Although not specifically discussed by the Court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

As stated above, the Board acknowledges that the April 2005 
notice did not contain all of the elements required by the 
Court's opinion in Hupp.  Nonetheless, the Board concludes 
that any prejudice raised by such circumstance is rebutted.  
The rating decision appealed and the statement of the case 
specifically discussed the veteran's service-connected 
disability and an explanation concerning why service 
connection for the cause of the veteran's death was not 
granted based on either a previously service-connected 
condition or a condition not yet service connected, as well 
as the text of the pertinent regulation, 38 C.F.R. § 3.312.  
Thus, during the appeal, the appellant had actual notice of 
these elements as well as an opportunity to submit additional 
evidence or argument to support her claim for service 
connection for her husband's death.

The Board also notes that although the appellant has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for 
service connection, as required by Dingess, supra, the Board 
finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, as the Board concludes below that the appellant is 
not entitled to service connection for the cause of the 
veteran's death or for accrued benefits, any question as to 
the appropriate disability rating or effective date to be 
assigned is rendered moot.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the appellant prior to the July 
2005 decision that is the subject of this appeal in its April 
2005 letter.  Accordingly, the RO provided proper VCAA notice 
at the required time.

The appellant has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, she has been provided a meaningful opportunity 
to participate effectively in the processing of her claims by 
VA.  While the appellant does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the appellant contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

Duty to Assist

With respect to the duty to assist, the Board also finds that 
all necessary assistance has been provided to the appellant 
regarding the issues adjudicated in this decision.  

In this case, the RO previously obtained the veteran's 
service medical records, personnel records, VA and private 
medical records, and VA examination reports.  In regard to 
the accrued benefits claims, given that those claims are 
based on the record as available at the time of the veteran's 
death, VA has no duty to inform or assist that was unmet.  
The Board recognizes that in the appellant's substantive 
appeal, dated in April 2007, the appellant's attorney 
representative stated that in regard to the earlier effective 
date claim, although the VA had correctly noted that the 
veteran was working from November 28, 1995 to October 10, 
2000, the attorney representative indicated that the VA 
failed to develop facts pertinent to whether the veteran had 
been engaged in substantial gainful employment.  According to 
the appellant's attorney representative, it was not adequate 
for the VA to merely rely on the fact that the veteran was 
"working," without ascertaining what amount of income that 
"work" produced.  The attorney representative contended 
that the VA had made no effort to develop facts pertinent to 
the amount of income that the veteran's work was able to 
produce from November 1995 to October 2000.  However, the 
Board observes that because this is an accrued benefits 
claim, the decision must be based on the evidence of record 
already in the claims file at the time of the veteran's 
death, and there is no evidence that could be obtained.  The 
Board is cognizant of the fact that any VA medical records 
that are not in the claims file are nevertheless considered 
part of the record on appeal since they are within VA's 
constructive possession.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992). See also VAOPGCPREC 12- 95.  However, there 
is no indication of any VA medical records that have not been 
obtained.

With respect to the appellant's cause of death claim, there 
is no indication in the record that any additional evidence 
relevant to this issue is available and not part of the 
claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As 
explained in more detail below, the veteran died of 
complications of hepatitis C.  The veteran's fatal liver 
disease with mesenteric ischemia and acute respiratory 
distress syndrome began many years post-service and there is 
no competent evidence that links his hepatitis C to any 
incident of active duty, to include exposure to a herbicide 
agent such as Agent Orange.  There is also no competent 
medical evidence showing that the veteran's service-connected 
PTSD, his only service-connected disability, substantially or 
materially contributed to his death.  Under these 
circumstances, there is no duty to obtain a medical opinion 
regarding the cause of the veteran's death.  See 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The claims file includes all known available relevant 
evidence needed to adjudicate this claim.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims adjudicated upon the merits in this decision. 
Adjudication of the claims at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  Bernard, 4 Vet. App. at 384, 394.  




II.  Accrued Benefits Claims

At the time of his death, the veteran had the following 
claims pending: (1) whether new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for hepatitis C (although the RO had implicitly 
reopened the veteran's claim for service connection for 
hepatitis C and denied it on the merits), and (2) entitlement 
to an effective date, prior to October 11, 2000, for an 
initial rating of 100 percent for PTSD on a schedular basis 
or on the basis of a TDIU.    

The veteran's claims terminated with his death.  See Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  However, the 
regulations set forth a procedure for a qualified survivor to 
carry on, to a limited extent, a deceased veteran's claim for 
VA benefits by submitting a timely claim for accrued 
benefits.  38 U.S.C.A. § 5121.  Thus, while the claims for 
accrued benefits are separate from the new and material and 
earlier effective date claims filed by the veteran prior to 
his death, the accrued benefits claims are derivative of the 
veteran's claims and the appellant takes the veteran's claims 
as they stood on the date of his death.  See Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed.Cir. 1996); Jones v. West, 
146 F.3d 1296 (Fed.Cir. 1998).  The veteran died in December 
2004, and the claims for accrued benefits were received in 
December 2004.  

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits to which 
the veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of the veteran's death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000.  Here, the appellant is advancing essentially the 
same new and material, and earlier effective date claims, for 
accrued benefits purposes, which the veteran had pending at 
the time of his death.

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. § 
3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

Applicable law provides that service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  "In line of duty" means any injury 
incurred or aggravated during a period of active military 
service, unless such injury was the result of the veteran's 
own willful misconduct or, for claims filed after October 31, 
1990, was the result of the veteran's abuse of alcohol or 
drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. § 3.1(m).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

The risk factors for hepatitis C include intravenous (IV) 
drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual activity, accidental 
exposure while a health care worker, and various percutaneous 
exposure such as tattoo, body piercing, acupuncture with non- 
sterile needles, shared toothbrushes, or razor blades.  
Veterans Benefits Administration All Station Letter 98-110 
"Infectious Hepatitis" (November 30, 1998).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

In this context, "herbicide agent" is defined as a chemical 
in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  (As indicated above 
and discussed below, hepatitis C is not among the diseases 
listed.)

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the 
foregoing, the U.S. Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

A.  New and Material Claim

The veteran filed his initial claim for service connection 
for hepatitis C, claimed as a liver problem, in November 
1995.  At that time, the veteran maintained that his 
hepatitis C was related to his in-service exposure to Agent 
Orange.  

By an October 1996 rating decision, the RO denied the 
veteran's original claim for service connection for hepatitis 
C.  In the rating decision, the RO noted that the veteran's 
service medical records were negative for any complaints or 
findings of hepatitis C.  In addition, the RO reported that 
there was no evidence of record showing a link between the 
veteran's hepatitis C and active service, to include in-
service exposure to Agent Orange.  The veteran was provided 
notice of the decision and his appellate rights but did not 
subsequently file a timely appeal.    

In a February 1999 rating decision, the veteran's application 
to reopen his claim of service connection for hepatitis C was 
denied.  The veteran was provided notice of the decision and 
of his appellate rights.  He did not file a notice of 
disagreement. Therefore, the rating decision became final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the February 1999 rating action was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The definition of "new and material" evidence was changed, 
but the current definition applies only to claims filed on or 
after August 29, 2001.  See 38 C.F.R. § 3.146 (2003); see 
also 66 Fed. Reg. 45620 (2001).  The veteran's claim to 
reopen was filed in October 2000.  Accordingly, the more 
favorable new and material evidence standard is applicable.

As stated above, the most recent final denial was in a 
February 1999 rating decision.  The evidence of record at the 
time of the rating decision consisted of the veteran's DD 
Form 214, Armed Forces of the United States Report of 
Transfer or Discharge, the veteran's service medical and 
personnel records, VAMC outpatient treatment records, dated 
from October 1984 to March 1996, and from December 1996 to 
October 1998, a January 1996 VA Agent Orange examination 
report, and copies of medical articles about the symptoms of 
hepatitis C.   

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Army from October 1969 to May 1971, with one 
year and 15 days of foreign and/or sea service.  His Military 
Occupational Specialty (MOS) was as a lineman, and he 
received the National Defense Medal, the Vietnam Service 
Medal, and the Vietnam Campaign Medal.  The veteran's 
personnel records show that he served in the Republic of 
Vietnam from May 1970 to May 1971, and that his MOS during 
that period of time was as a telephone installer.  The 
records further reflect that the veteran was assigned to the 
331st Signal Company during his entire tour in Vietnam.  The 
records also show that he participated in an unnamed 
campaign.      

The veteran's service medical records are negative for any 
complaints or findings of hepatitis C.  The records reflect 
that in May 1971, the veteran underwent an expiration of term 
of service (ETS) examination.  At that time, the veteran's 
abdomen and viscera were clinically evaluated as "normal."  
No identifying body marks, scars, or tattoos were noted.  

VAMC outpatient treatment records, dated from October 1984 to 
March 1996, show that in August 1995, the veteran was 
diagnosed with chronic hepatitis C.  The examiner reported 
that the veteran had no history of blood transfusions or IV 
drug use.  According to the veteran, in 1969, he got a tattoo 
on his right arm while he was in the Army.  The veteran 
indicated that his entire company got tattoos and that they 
used common needles.      

In January 1996, the veteran underwent a VA Agent Orange 
examination.  At that time, the examiner stated that the 
veteran did not have any symptoms of his hepatitis C until 
1976, when he developed discomfort in the right upper 
quadrant and abdomen.  The veteran continued to have 
gastrointestinal (GI) pain and in 1990, he had an upper GI 
performed at Fort Lyon which was negative for ulcer disease 
but did show some increased thickening of the duodenal folds.  
In November 1995, the veteran underwent a liver biopsy which 
showed chronic hepatitis with minimal piecemeal necrosis 
without cirrhosis.  The veteran denied alcohol use and noted 
that he did not smoke.  He denied a past history of IV drug 
abuse, transfusion, but he again reported that he had a 
tattoo put on his left arm in 1969 while he was at Fort 
Campbell in Kentucky.  The diagnosis was that the veteran had 
a history of Agent Orange exposure with chronic hepatitis C 
and delayed gastric emptying.       

VAMC outpatient treatment records, dated from December 1996 
to October 1998, show that in a December 1996 evaluation, the 
veteran stated that he had a history of alcohol abuse and 
that he had stopped drinking 10 years ago when his second 
child was born.  He indicated that he had stopped smoking 12 
years ago when his first child was born.  According to the 
veteran, years ago, he had experimented with marijuana a 
couple of times.  The diagnosis was hepatitis C.  

In November 1998, the veteran submitted numerous copies of 
medical articles about hepatitis C and its symptomatology, 
including an article about porphyria cutanea tarda and its 
relationship to hepatitis C.  

Evidence received subsequent to the February 1999 rating 
action consists of VAMC outpatient treatment records, dated 
from June 1998 to December 2000, a private medical statement 
from H.P.S., M.D., dated in October 1998, a statement in 
support of claim (VA Form 21-4138), dated in July 2001, and a 
private medical statement from K.M.C., M.D., dated in May 
2004.    

In December 2000, the RO received a private medical statement 
from Dr. H.P.S., dated in October 1998.  In the statement, 
Dr. S. reported that he had been asked by Public Employees 
Retirement (PERA) to evaluate the veteran.  Dr. S. stated 
that the veteran had been diagnosed with hepatitis C in 
October 1995.  According to Dr. S., the veteran quite smoking 
in 1986 and apparently drank heavily up until 1983.  The 
veteran denied IV drugs or transfusions.  Following the 
physical examination, Dr. S. diagnosed the veteran with 
chronic hepatitis C, with fibrosis without cirrhosis.  

In December 2000, the RO received VAMC outpatient treatment 
records, dated from June 1998 to December 2000.  The records 
reflect that in May 2000, it was noted that the veteran had 
hepatitis C of unknown origin.    

In a statement in support of claim (VA Form 21-4138), dated 
in July 2001, the veteran stated that his risk factor for 
hepatitis C was "accidental blood exposure by health care 
workers."   

By a private medical statement from Dr. K.M.C., dated in May 
2004, Dr. C. stated that she had been the veteran's primary 
care provider since February 2003.  Dr. C. reported that 
initially, although the veteran had hepatitis C, his quality 
of life was fairly good.  However, Dr. C. indicated that at 
present, the veteran had liver failure which would lead to 
his demise, unless he had a liver transplant.   

The Board has reviewed the evidence received since the 
February 1999 rating action and has determined that the lay 
statement from the veteran, dated in July 2001, is both "new 
and material.  In the statement, the veteran maintained that 
he contracted hepatitis C from "accidental blood exposure by 
health care workers."  Such information is new in that it 
was not of record at the time of the February 1999 rating 
decision.  The only contention by the veteran at the time of 
the February 1999 rating decision regarding the origin of his 
hepatitis C was his allegation that it was related to his in-
service exposure to Agent Orange.  He did not contend that he 
was subject to any of the risk factors for hepatitis C.  
Thus, the July 2001 lay statement from the veteran bears 
directly on the question of whether the veteran had any of 
the risk factors for hepatitis C.  Consequently, the Board 
finds that the newly received evidence is significant enough 
that it must be considered to fairly decide the merits of the 
veteran's claim of service connection.  Thus, for accrued 
purposes only, new and material evidence has been presented 
sufficient to reopen the appellant's claim.

B.  Service Connection Claim

In view of the Board's decision above, the veteran's claim 
for service connection for hepatitis C must be adjudicated on 
a de novo basis without regard to the finality of the prior 
decision.

The Board finds that the veteran did not have hepatitis C 
attributable to service. Hepatitis is not one of the diseases 
presumed by VA to be due to herbicide exposure.  See 38 
C.F.R. § 3.309(e).  Further, as noted above, as this claim 
was filed after October 1990, service connection cannot be 
granted if it is shown that hepatitis C was the result of 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105(a); 38 
C.F.R. § 3.1(m).

The veteran's service medical records are negative for any 
complaints or findings of hepatitis C.  Upon his May 1971 ETS 
examination, the abdomen and viscera were clinically 
evaluated as "normal."  The first medical evidence of 
record of hepatitis C was in 1995, approximately 24 years 
after the veteran's discharge from the military.  With 
respect to negative evidence, the Court has held that the 
fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].   

In this case, there is no medical evidence or competent 
opinion of record which links the veteran's hepatitis C to 
military service, to include any in-service exposure to Agent 
Orange.  With respect to the copies of medical articles about 
hepatitis C and its symptomatology, and the article 
discussing the relationship between hepatitis C and porphyria 
cutanea tarda, submitted by the veteran, the Court has held 
that a medical article or treatise can provide support, but 
that such must be combined with an opinion of a medical 
professional and be reflective of the specific facts of a 
case as opposed to a discussion of generic relationships.  
Sacks v. West, 11 Vet. App. 314, 316- 17 (1998); see Wallin 
v. West, 11 Vet. App. 509, 514 (1998) (medical treatise 
evidence discussed generic relationships with a degree of 
certainty to establish a plausible causality of nexus); see 
also Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this 
case, the submitted articles primarily discuss the symptoms 
of hepatitis C, and in one article, the relationship between 
porphyria cutanea tarda and hepatitis C is discussed.  
However, the articles are very general in nature and do not 
include consideration of any facts specific to the veteran's 
circumstances.  Moreover, while porphyria cutanea tarda is 
one of the diseases presumed by VA to be due to herbicide 
exposure (see 38 C.F.R. § 3.309(e)), there is no evidence of 
record showing that the veteran had porphyria cutanea tarda.  
As such, the articles, standing alone, are insufficient to 
show that the veteran's hepatitis C was related to his period 
of active military service, to include any in-service 
exposure to Agent Orange.   

Additionally, in regard to the veteran's alleged in-service 
risk factors, the veteran had maintained that during service, 
he got a tattoo on his arm and that a common needle was used 
for the application of the tattoo.  Tattoos are among the 
recognized risk factors.  However, the Board observes that in 
the veteran's May 1971 ETS examination report, no identifying 
body marks, scars, or tattoos were noted.  Moreover, even if 
the Board accepts as true that the veteran received a tattoo 
during service, there is still no evidence of record which 
specifically links the veteran's hepatitis C to his period of 
active military service, to include his claimed in-service 
tattoo.  In fact, in the VAMC outpatient treatment records, 
it was noted in May 2000 that the veteran had hepatitis C of 
unknown origin.   

The Board recognizes the veteran's statement that one of his 
risk factors for hepatitis C was "accidental blood exposure 
by health care workers," assumingly during his period of 
service.  In this regard, recognized risk factors include 
accidental exposure to blood by health care workers.  
However, the Board notes that the veteran's personnel file 
does not show that his MOS was that of a health care worker 
at any time during service.  In fact, according to the 
veteran's personnel file, he was a lineman and a telephone 
installer.  

In the appellant's substantive appeal, the appellant's 
attorney representative maintained that the VA failed to 
correctly consider the veteran's lay evidence that he was 
accidentally exposed to blood during his period of service.  
Specifically, the appellant's attorney representative 
contended that the VA failed to consider the veteran's 
assertion that he was a "combat veteran," and that as such, 
he was entitled to the benefit of the statutory presumption 
of a combat veteran of the circumstances in which he was 
exposed to blood, making him as likely as not to have had his 
current hepatitis C related to that in-service exposure.  The 
appellant's attorney representative noted that the evidence 
of record confirmed that the veteran was exposed to sniper 
fire and that his pay vouchers showed receipt of "hostile 
fire pay."    

The relevant law and regulations provide that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that a veteran personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99 
(October 18, 1999); Moran v. Principi, 17 Vet. App. 149 
(2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-
74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

In November 1997, in response to earlier requests, materials 
covering the activities of the veteran's signal company and 
its parent battalion during the veteran's tour in Vietnam 
were received from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (currently the U. S. Army 
and Joint Services Records Research Center (JSRCC).  That 
agency reported that there were no casualties during the 
veteran's assignment with the unit.  It was noted that enemy 
activity slipped from high to moderate levels manifested by 
scattered fire attacks, and ground probes with sappers 
against isolated outposts.  It was reported that the enemy 
for the most part avoided contact with allied forces.  There 
were reportedly no coordinated high points of activity.  Cam 
Rahn Bay was reportedly hit with enemy rockets, but not while 
the veteran was stationed in that area.  

In July 2000, the appellant's attorney representative 
submitted copies of the veteran's Army Pay Vouchers which 
showed that the veteran received "hostile fire pay."  

In a Memorandum for the veteran's file, dated in June 2001, 
the RO discussed the veteran's claimed stressors and which 
ones were verified.  The RO noted that while no claimed 
stressor was specifically or directly verified by 
documentation, the evidence of record was sufficient to 
establish credibility to most claimed stressors.  According 
to the RO, the response from the USASCRUR showed that some 
rocket attacks occurred at Cam Rahn Bay in mid 1970.  The RO 
reported that the veteran's personnel records showed that his 
Vietnam service began near the time of the rocket attacks 
noted by USASCRUR.  Thus, the RO concluded that the veteran's 
statement as to witnessing and experiencing such rocket 
attacks when first arriving in Vietnam was credible.  In 
addition, the RO indicated that the response from the 
USASCRUR contained records of some sniper fire received by 
the 39th Sig Bn in 1970.  Accordingly, the veteran's 
statement as to being subjected to such sniper fire while 
performing duties high up on telephone poles was credible.  
Moreover, the RO stated that the veteran's pay vouchers 
showed hostile fire pay which was sufficient to show that he 
was placed in a hostile area, providing credence to his claim 
of facing stressful situations.  However, the RO concluded 
that the indication in the veteran's personnel records of 
participation in an unnamed campaign was not sufficient to 
verify or support that claimed stressor.   

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but do not absolve a claimant from the 
requirement of demonstrating current disability and a nexus 
to service, as to both of which competent medical evidence is 
generally required. Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).  In the veteran's case, with respect to his being 
subjected to weaponry fire, corroboration of every detail of 
such a claimed stressor, including personal participation, is 
not required to confirm such a stressor; independent evidence 
that the incident occurred is sufficient and the RO held as 
much in granting service connection for PTSD.  See Suozzi v. 
Brown, 10. Vet. App. 307, 310-311 (1997); Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  However, such an in-
service stressor does not establish combat duty within the 
meaning of 38 U.S.C.A. § 1154(b).  As noted above, the 
veteran was a lineman and telephone installer; the service 
personnel records do not show that he received any medals or 
decorations evincing combat duty.  Even assuming combat duty, 
the veteran or the appellant have never contended that his 
accidentally being exposed to blood by health care workers 
was related to combat.  Furthermore, service department 
records must support, and not contradict, the claimant's 
testimony regarding non-combat stressors.  Doran, 6 Vet. App. 
at 283.  As stated above, the veteran's personnel file does 
not show that his MOS was that of a health care worker at any 
time during service, nor is there anything in the service 
records that suggest he was exposed to blood because of the 
actions of a health care worker or from any other incident.  
This assertion was first made decades after service.  In 
light of the above, the Board finds that the preponderance of 
the evidence is against a finding that the veteran was 
exposed to blood during service.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the assertion that 
the veteran's hepatitis C was linked to any incident of 
active duty.  

As to the assertion that the veteran had hepatitis C 
attributable to service, the appellant is not shown to 
possess the requisite medical training or credentials needed 
to render a competent opinion as to medical causation.  
Accordingly, her lay opinion (or the veteran's opinion in 
support of a claim for service connection during his 
lifetime) does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Accordingly, given that the preponderance of the evidence is 
against a causal link between the veteran's hepatitis C and 
active service, to include in-service exposure to Agent 
Orange, the appellant's claim of entitlement to service 
connection for hepatitis C, for accrued purposes, is denied.  
38 U.S.C.A. §§ 1110, 38 C.F.R. §§ 3.303, 3.1000.  





C.  Earlier Effective Date Claim

Laws and Regulations

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2007).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  38 
C.F.R. § 3.400(o)(2) (2007).  When considering the 
appropriate effective date for an increased rating, VA must 
consider the evidence of disability during the period one 
year prior to the application.  See Hazan v. Gober, 10 Vet. 
App. 511 (1997).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151.  A "claim" means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p).

Any communication or action from a claimant, indicating 
intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a). 

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement it arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is rated under 38 C.F.R., Part 4, Diagnostic Code 9411.  
By regulatory amendment effective November 7, 1996, changes 
were made to the Schedule for Rating Disabilities for mental 
disorders, as codified at 38 C.F.R. § 4.130 (2007).  The 
Board must apply both the former and the revised versions of 
the regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 7-2003, VAOPGCPREC 3-2000; Kuzma v. 
Principi, 341 F.3d 1327, 1328-29 (2003); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  

Under the old criteria, a 70 percent evaluation is warranted 
where the ability to establish and maintain effective or 
favorable relationships with people is severely impaired; or 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996). 

A 100 percent evaluation is warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected so to result in virtual isolation in the community; 
there must be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or the veteran must be demonstrably 
unable to obtain or retain employment.  Id.  

Under the amended or current rating criteria, a 70 percent 
evaluation is warranted when there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and the inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).   

A 100 percent rating is warranted when PTSD results in total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Under applicable criteria, a total disability rating may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability; provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) 
(2007).

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Factual Background

On November 28, 1995, the RO received the veteran's 
application for service connection for PTSD.  

A VA PTSD examination was conducted in August 1996.  At that 
time, the veteran stated that during service, he was 
stationed in Cam Rahn Bay in Vietnam.  He indicated that 
while he was in Vietnam, he was exposed to mortar, rocket and 
sniper attacks.  The appellant reported that after his 
discharge, he worked various jobs and was married and 
divorced.  According to the veteran, he had been married to 
his second wife for 13 years and that they had a 12 year-old 
daughter and a 10 year-old son.  The veteran revealed that 
his wife told him that he was cold and never showed affection 
to her or the kids.  He stated that he had trouble sleeping, 
was irritable, and had difficulty concentrating.  According 
to the veteran, he was hypervigilant and had an exaggerated 
startle response.  He noted that he had worked for the last 
four years as a maintenance supervisor at the Lamar Housing 
Authority for low income elderly.  Following the mental 
status evaluation, the examiner diagnosed the veteran with 
PTSD.         

VAMC outpatient treatment records, dated from December 1996 
to October 1998, show that in a December 1996 evaluation, the 
veteran stated that he had nightmares, flashbacks, sleep 
problems, irritability with angry outbursts, increased 
startle reflex, and loss of interest in once pleasurable 
activities.  The veteran indicated that he isolated himself 
when he was home and not working and that he avoided groups 
of people.  He denied suicidal or homicidal ideations.  Upon 
mental status evaluation, the veteran had a normal rate and 
rhythm of speech, and he was oriented to person, place, time, 
and event.  The veteran's affect ranged from anxious to 
blunted to angry.  His recent and remote memory was intact.  
The diagnosis was PTSD with depression.  

In May 1997, the veteran underwent a VA PTSD examination.  
Upon mental status evaluation, the veteran was polite and 
cooperative.  His speech was coherent and relevant, and his 
mood was normal and friendly.  The diagnosis was the 
following: (Axis I) PTSD and (Axis V) Global Assessment of 
Functioning (GAF) score of 60.   

In a private medical statement from Dr. H.P.S., dated in 
October 1998, Dr. S. reported that he had been asked by PERA 
to evaluate the veteran.  Dr. S. stated that according to the 
veteran, for the past three years, he had been feeling 
fatigue in the mid-afternoon which was interfering with his 
job performance as a supervisor of an elderly complex.  He 
performed and supervised yard work, plumbing, snow removal, 
gardening, and interior repairs.  Dr. S. indicated that the 
veteran had been diagnosed with hepatitis C in October 1995.  
The veteran was also receiving treatment for depression.  
Following the physical examination, Dr. S. diagnosed the 
veteran with chronic hepatitis C, with fibrosis without 
cirrhosis, and depression.  Dr. S. noted that the veteran 
only had fatigue, which may be associated with depression or 
hepatitis C as a reason for his disability filing.  Dr. S. 
reported that it was difficult to measure fatigue 
particularly in the setting of hepatitis C, but that based on 
the veteran's liver chemistries and liver biopsy, as well as 
ultrasounds, it was his opinion that he did not see any 
reason to indicate that the veteran was disabled at that time 
from that condition.  According to Dr. S., it was likely that 
the veteran would feel better when the depression was 
treated.  Thus, Dr. S. concluded that he did not feel that 
the veteran was disabled from his current occupation.  

By a private medical statement from E.S.C., M.D., dated in 
December 1998, Dr. C. stated that he had examined the veteran 
for any psychiatric component for disability.  Dr. C. 
indicated that the veteran had hepatitis C, and that in 
December 1996, he was diagnosed with PTSD, with depression.  
According to the veteran, he felt very fatigued which 
interfered with his ability to perform his job.  Upon mental 
status evaluation, the veteran was alert and oriented in all 
spheres.  He reported that he felt sad and depressed a good 
part of the time, and that he had trouble sleeping.  The 
veteran's activities of daily living included going to work 
and then coming home and sleeping.  Dr. C. indicated that 
according to the veteran, he had a belief that his hepatitis 
C was the cause of his symptoms and that because of that, he 
was unable to work.  Dr. C. stated that the veteran's thought 
processes appeared intact with no evidence of delusions, 
illusions, or hallucinations.  The diagnosis was the 
following: (Axis I) dysthymia (manifested by over two years 
history of depressed mood, poor appetite, low energy and 
fatigue, and low self-esteem, (Axis IV) psychosocial 
stressors: problems with health, and (Axis V) GAF score of 65 
to 70.  Dr. C. opined that he did not believe that the 
veteran was psychiatrically impaired from performing his 
regular employment duties.  Dr. C. stated that he did not 
believe that the veteran was permanently disabled from 
performing regular employment duties.     

In a VA medical statement from W.R.B., M.D., dated in 
September 1999, Dr. B. reported that he was writing on behalf 
of the veteran concerning his application for disability 
retirement.  Dr. B. stated that the veteran had been known to 
have chronic hepatitis C for at least 12 years.  The veteran 
had a liver biopsy in 1995 which showed the presence of 
chronic hepatitis and bridging fibrosis.  The veteran's liver 
function tests were chronically abnormal.  According to Dr. 
B., the veteran suffered from chronic fatigue which was an 
expected symptom of his hepatitis.  Dr. B. indicated that the 
veteran could not tolerate more than minimal physical labor 
and that as such, he regarded him as totally disabled from 
that standpoint.  

By an October 1999 private medical statement from K.C., M.D., 
Dr. K.C. stated that he had evaluated the veteran for his 
PERA disability evaluation.  Dr. K.C. indicated that the 
veteran had hepatitis C which was causing him to experience 
fatigue.  Due to the veteran's fatigue, he was having 
difficulty performing his job.  According to Dr. K.C., the 
veteran also had PTSD.  Following the physical examination, 
Dr. K.C. opined that the veteran presented with evidence of 
chronic hepatitis C which was clinically at a fairly advanced 
stage and manifested by profound fatigue significant enough 
to impair his ability to carry out his current occupation.  
Dr. K.C. reported that the veteran's other problems, 
including PTSD, were under acceptable control and not 
interfering with his occupation.  

VAMC outpatient treatment records, dated from June 1998 to 
December 2000, show that on October 11, 2000, the veteran had 
an "urgent visit" and was treated for complaints of panic 
attacks, poor sleep, and anxiety.  The examiner noted that 
the veteran had a history of PTSD.  The examiner also 
reported that the veteran had recently been placed on full 
disabled status due to hepatitis C, and that as a result, he 
was unable to work.  It was the examiner's recommendation 
that the veteran be hospitalized in order to evaluate his 
current psychotropic medication regimen.    

A VA Discharge Summary shows that the veteran was 
hospitalized from October 24, 2000 to November 16, 2000.  
Upon admission, he stated that he had been experiencing 
anxiety and panic attacks, worse at night.  According to the 
veteran, his sleep was poor, and he had nightmares, chest 
pain with palpitations, mild paranoia, suppressed appetite 
(no weight change), poor concentration, poor motivation, 
irritability, and increased isolation.  Upon his discharge 
from the hospital, he was diagnosed with the following: (Axis 
I) major depressive disorder; generalized anxiety disorder; 
rule out PTSD, (Axis III) hepatitis C; colon polyps; 
gastroesophageal reflux disease, (Axis IV) self esteem issues 
related to full disability and denial of PTSD claim, and 
(Axis V) GAF score of 45.      

In August 2001, the veteran underwent a VA PTSD examination.  
At that time, he stated that he had panic attacks and was 
irritable.  The veteran noted that he had no friends and was 
isolated.  According to the veteran, loud noised would cause 
him to have a startle response and he was hypervigilant.  He 
described increasing temper with violent episodes.  The 
veteran reported that he trouble falling asleep and had 
nightmares.  Following the mental status evaluation, he was 
diagnosed with the following: (Axis I) PTSD, with anxiety and 
depression, (Axis II) generalized anxiety and panic disorder, 
(Axis IV) Vietnam War experience, and (Axis V) GAF score of 
45.  

By a November 2001 rating action, the RO granted the 
veteran's claim of entitlement to service connection for 
PTSD.  At that time, the RO assigned a 70 percent disability 
rating under Diagnostic Code 9411, effective from November 
28, 1995, for the veteran's service-connected PTSD.   

In a subsequent rating action, also dated in November 2001, 
the RO assigned a temporary 100 percent evaluation under the 
provisions of 38 C.F.R. § 4.29, from September 4, 2001 to 
October 31, 2001, based on the veteran's hospitalization for 
his service-connected PTSD.  The RO further noted that from 
November 1, 2001, the veteran's 70 percent evaluation was 
reinstated.  In that same rating action, the RO granted a 
TDIU rating, effective from November 1, 2001.    

In a VA medical statement from J.S., M.D., dated in December 
2001, Dr. S. stated that he had been treating the veteran for 
PTSD since November 2000.  Dr. S. reported that even with 
numerous medication changes and counseling, the veteran had 
not made any meaningful recovery in regard to his PTSD.  
According to Dr. S., the veteran suffered with suicidal 
ideation which to date, he had not acted upon, but continued 
to be an area of concern for his treatment team.  Dr. S. 
indicated that the veteran was considered to be a severely 
disabled veteran with symptoms of PTSD, to include intrusive 
thoughts, nightmares, flashbacks, as well as auditory 
hallucinations.  The veteran exhibited extreme paranoia, was 
irritable, and was quick to anger.  He had problems with 
concentration and was isolated.  His current marriage was in 
serious trouble.  Dr. S. diagnosed the veteran with the 
following: (Axis I) PTSD, chronic, severe, (Axis III) reflux 
esophagitis; hepatitis C; esophageal reflux, (Axis IV) 
severe, chronic health problems; problems related to primary 
support group; exposure to combat, and (Axis V) GAF score of 
35.   

By a March 2002 rating action, the RO increased the 
disability rating for the veteran's service-connected PTSD 
from 70 percent to 100 percent disabling, effective from 
November 1, 2001.  

In a June 2004 rating action, the RO assigned an earlier 
effective date of October 11, 2000, for the grant of a 100 
percent disability rating for the veteran's service-connected 
PTSD.  

Analysis

The appellant contends that the veteran is entitled to an 
effective date prior to October 11, 2000, for an initial 
rating of 100 percent for PTSD on a schedular basis or on the 
basis of a TDIU, for accrued purposes.  Specifically, the 
appellant's attorney representative maintains that an initial 
rating of 100 percent for PTSD is warranted effective from 
November 28, 1995, the date of the veteran's initial claim 
for service connection for PTSD.  

It is the Board's opinion that the 70 percent evaluation is 
correct initially.  In this regard, in the veteran's May 1997 
VA PTSD examination, the examiner assigned a GAF score of 60.  
Such a score is consistent with moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
See Diagnostic and Statistical Manual of Mental Disorders 32 
(4th ed. 1994) (DSM-IV).  More significant is the fact that 
the veteran was employed until late in 1999, a fact that on 
its face argues convincingly against a rating higher than 70 
percent for PTSD prior to October 11, 2000.  The 70 percent 
rating under the former rating criteria contemplated severe 
impairment and it is difficult to convincingly argue that the 
veteran's PTSD was productive of more than severe impairment 
when the veteran was able to maintain a full-time job as a 
supervisor and did not claim PTSD was the disabling condition 
that caused him to seek disability retirement in 1998.  When 
considering the new criteria, effective from November 7, 
1996, the Board also finds that the veteran's service-
connected PTSD was not productive of total occupational and 
social impairment prior to October 11, 2000, given that the 
veteran was employed until late 1999.  

When the veteran filed for disability retirement in 1998, the 
veteran was alleging that it was his nonservice-connected 
hepatitis C that was preventing him from maintaining 
employment, and not his service-connected PTSD.  After he 
filed his claim, the initial evidence presented did not show 
that the veteran's hepatitis C prevented him from working.  
In the private medical statement from Dr. H.P.S., dated in 
October 1998, Dr. S. concluded that although the veteran had 
fatigue from his hepatitis C, he did not feel that the 
veteran was disabled from his current occupation.  In 
addition, in a private medical statement from Dr. E.S.C., 
dated in December 1998, Dr. C. stated that he did not believe 
that the veteran was permanently disabled from performing 
regular employment duties.  However, in a September 1999 
private medical statement, Dr. W.R.B. concluded that due to 
the veteran's hepatitis C, the veteran could not tolerate 
more than minimal physical labor and that, as such, he 
regarded the veteran as totally disabled.  Furthermore, in 
the October 1999 private medical statement from Dr. K.C., Dr. 
K.C. opined that the veteran's hepatitis C was manifested by 
profound fatigue significant enough to impair his ability to 
carry out his current occupation.  It is significant to note 
that Dr. K. also concluded that the veteran's other problems, 
including PTSD, were under acceptable control and not 
interfering with his occupation.  Thus, in light of the 
above, there is no contemporaneously recorded medical or 
psychiatric evidence or competent opinion, or otherwise 
competent evidence to show that the veteran was unable to 
obtain or retain employment, or that his PTSD resulted in 
total occupational and social impairment prior to October 11, 
2000.          

On October 11, 2000, VAMC outpatient treatment records show 
that the veteran appeared with complaints of panic attacks, 
anxiety, and poor sleep.  In the record, his visit was 
characterized as urgent and hospitalization was deemed 
required.  Moreover, the information from the resulting 
hospitalization and subsequent examination reports showed a 
clear increase relative to impairment from PTSD.  Overall, 
the GAF remained in the 40's.  As defined in DSM-IV, a GAF 
score of 41 to 50 is defined as serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  The VA assessments essentially confirmed PTSD 
as no less than severe, although the PTSD contribution to any 
work difficulty was arguably minimal when compared to 
hepatitis C.  However, beginning in late 2000, the veteran's 
PTSD seemed to be in the forefront to the point that the 
examiner in August 2001 found that the veteran was unable to 
keep a job on account of the psychiatric disability.  Thus, 
under both the old and new rating criteria, the veteran was 
clearly precluded from substantial gainful employment due to 
his PTSD from October 11, 2000.  Therefore, based on these 
reports, there is a plausible basis for a 100 percent initial 
rating on the facts found from October 11, 2000.   

As previously stated, except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2007).  In this case, the veteran filed his initial 
claim for service connection for PTSD on November 28, 1995.  
In addition, in light of the above, the date entitlement 
arose for an initial 100 percent evaluation for PTSD on a 
schedular basis or on the basis of a TDIU is October 11, 
2000, the date VAMC outpatient treatment records show that 
the veteran had an "urgent visit" due to an increase in his 
PTSD symptomatology.  Therefore, the Board finds that an 
effective date prior to October 11, 2000, for an initial 
rating of 100 percent for PTSD on a schedular basis or on the 
basis of a TDIU, is not warranted.    

The Board recognizes that, as noted in the Introduction 
section of this decision, the appellant's attorney 
representative contended that VA needed to develop facts 
pertinent to the amount of income that the veteran's work was 
able to produce from November 1995 to October 2000.  However, 
as previously stated, because this is an accrued benefits 
claim, the decision must be based on the evidence of record 
already in the claims file at the time of the veteran's 
death, and there is no evidence that could be obtained.   

The Board also recognizes the attorney representative's 
contention that VA had failed to consider and apply 
Mittleider v. West, which held that when it is not possible 
to separate the effects of a nonservice-connected condition 
from those of a service-connected disorder, reasonable doubt 
should be resolved in the claimant's favor with regard to the 
question of whether certain signs and symptoms can be 
attributed to the service- connected disability.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998); 61 Fed. 
Reg. 52,698; see also 38 C.F.R. § 3.102 (2002).  The attorney 
representative maintains that both the veteran's nonservice-
connected hepatitis C and his service-connected PTSD 
contributed to his inability to work, and as such, his 
hepatitis C symptomatology should essentially be attributed 
to his service-connected PTSD.  However, in this case, the 
Board finds that up until October 11, 2000, it was the 
veteran's nonservice-connected hepatitis C that was 
essentially the exclusive cause of his unemployability.  In 
the October 1999 private medical statement from Dr. K.C., Dr. 
K.C. specifically concluded that although the veteran's 
hepatitis C was manifested by profound fatigue significant 
enough to impair his ability to carry out his current 
occupation, nevertheless, the veteran's other problems, 
including PTSD, were under acceptable control and not 
interfering with his occupation.  Thus, the Board finds that 
it is possible to separate the effects of the veteran's 
nonservice-connected hepatitis C from the effects of his 
service-connected PTSD, and that as such, Mittleider, supra 
does not apply.     

Accordingly, given that the preponderance of the evidence is 
against finding that an effective date prior to October 11, 
2000, for an initial rating of 100 percent for PTSD is 
warranted, the appellant's claim of entitlement to an 
effective date, prior to October 11, 2000, for an initial 
rating of 100 percent for PTSD on a schedular basis or on the 
basis of a TDIU, for accrued benefits purposes, is denied.


III.  Cause of Death Claim

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive DIC.  38 U.S.C.A. § 1310.  In order to 
establish service connection for the cause of the veteran's 
death, and entitlement to DIC, the evidence must show that a 
service-connected disability was either a principal or 
contributory cause of death.

The service-connected disability will be considered the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312.

In the instant case, it is the Board's determination that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  As previously stated, the certificate of death 
indicates that the veteran died in December 2004; the 
immediate cause of death was listed as acute respiratory 
distress syndrome, due to or as a consequence of mesenteric 
ischemia, due to or as a consequence of chronic hepatitis C.  
Alcohol abuse was listed as an other significant condition.

In this case, the Board recognizes the appellant's contention 
that the veteran's fatal hepatitis C was related to his 
period of military service.  However, as stated above, the 
Board has found that there is no evidence of record showing 
that the veteran's hepatitis C was incurred in or aggravated 
by active service.  Thus, the veteran is not service-
connected for his fatal hepatitis C, for accrued benefits 
purposes.  In addition, in regard to the veteran's service-
connected PTSD, his only service-connected disability, there 
is no medical evidence of record showing that the veteran's 
service-connected PTSD was either a principal or contributory 
cause of death.    

The veteran's service medical records, including his May 1971 
ETS examination report, are negative for any complaints or 
findings of hepatitis or mesenteric ischemia.  The veteran's 
May 1971 ETS examination report reflects that at that time, 
the veteran's lungs and chest were clinically evaluated as 
"normal."

The earliest evidence of record of any of the veteran's fatal 
disabilities is in 1995 when the veteran was diagnosed with 
hepatitis C.  In addition, there is no competent evidence 
that links the veteran's fatal hepatitis C to any incident of 
active duty, to include exposure to Agent Orange.   

The only evidence of record supporting the appellant's claim 
is her own lay opinion that the veteran's service-connected 
PTSD is related to his death.  However, the appellant has not 
been shown to possess the training or credentials needed to 
render a diagnosis or a competent opinion as to medical 
causation, and her opinion thus does not constitute competent 
medical evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu, 2 Vet. App. at 492, 494-
95.  

Accordingly, in light of the above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).   
The evidence is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3 (2004).

IV.  DIC under 38 U.S.C.A. § 1318

If the decedent's death is not determined to be service 
connected, as found by the Board in the preceding section, a 
surviving spouse may still be entitled to DIC benefits.  
Benefits are payable to the surviving spouse where it is 
shown that the veteran's death was not the result of willful 
misconduct, and he (1) was continuously rated totally 
disabled for the 10 years immediately preceding death; or (2) 
was rated totally disabled upon separation from service, was 
continuously so rated, and died more than five but less than 
ten years after separation from service; or (3) the veteran 
was a former prisoner of war who died after September 30, 
1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318(b).  The implementing 
regulation is at 38 C.F.R. § 3.22 (2007) (as previously 
amended by 65 Fed. Reg. 3,388 (Jan. 21, 2000).

Evaluating this claim under the above law, the Board notes 
the decedent was not a prisoner of war, he died more than 10 
years following his separation from active service, and he 
was not receiving or entitled to receive compensation at the 
100 percent rate for the 10-year period immediately preceding 
his death.  Given the Board's decision above denying the 
appellant's claim for an effective date prior to October 11, 
2000, for an initial rating of 100 percent for PTSD, for 
accrued purposes, the Board finds that the veteran had been 
receiving a 100 percent disability rating for his service-
connected PTSD for approximately four years at the time of 
his death in December 2004.  In addition, even if the Board 
had granted the earlier effective date claim back to November 
28, 1995, the date the RO had received the veteran's initial 
application for service connection for PTSD, given that the 
veteran died in December 2004, it still would have been 
impossible for him to have been in receipt of a 100 percent 
disability rating for his service-connected PTSD for a 10-
year period immediately preceding his death.  

In this case, there has been no allegation of clear and 
unmistakable error in any prior decision, nor has the 
appellant identified any other basis for granting this claim.  
In essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the claim will be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

For accrued benefits purposes, new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for hepatitis C; the appeal is granted to this 
limited extent only.

Entitlement to service connection for hepatitis C, for 
accrued benefits purposes, is denied.  

Entitlement to an effective date, prior to October 11, 2000, 
for an initial rating of 100 percent for post-traumatic 
stress disorder on a schedular basis or on the basis of a 
total compensation evaluation based on individual 
unemployability, for accrued benefits purposes, is denied.   

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.  



___________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


